Semiannual Report Templeton Global Balanced Fund Your Funds Goal and Main Investments: Templeton Global Balanced Fund seeks both income and capital appreciation. Under normal market conditions, the Fund will invest in a diversified portfolio of debt and equity securities worldwide. The Fund normally invests at least 25% of its assets in fixed income senior securities and at least 25% of its assets in equity securities. The Funds equity com- ponent will generally consist of stocks of companies from a variety of industries located anywhere in the world, including developed markets, that offer or could offer the opportunity to realize capital appreciation and/or attractive dividend yields. The Funds fixed income component will primarily consist of developed and developing country government and agency bonds and investment-grade and below investment- grade corporate debt securities that offer the opportunity to realize income. This semiannual report for Templeton Global Balanced Fund covers the six months ended September 30, 2012. Performance Overview Templeton Global Balanced Fund  Class A delivered a +1.97% cumulative total return for the six months under review. The Fund underperformed global The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 24. Semiannual Report | 3 equity and fixed income markets as measured by its benchmark, an equally weighted combination of the MSCI All Country (AC) World Index and the Barclays Multiverse Index, which posted a +2.73% cumulative total return for the same period. 1 The Funds equity and fixed income components outperformed their respective asset benchmarks; however, the Funds equity overweighting relative to the benchmark and cash position weighed on performance relative to the blended benchmark. You can find more of the Funds performance data in the Performance Summary beginning on page 12. Economic and Market Overview Global developed and emerging stock markets, as measured by the MSCI AC World Index, generated a slight six-month gain after a stimulus-driven rally helped recover early losses stemming from concerns about Europes debt crisis and a global economic slowdown. Data showed slowing economic growth in most major world regions at the beginning of the period, highlighted by a slowdown in U.S. economic growth and a contraction in manufacturing in Europe and China. Slowing demand in China  the marginal price-setter for much of the industrial commodity complex  pressured materials prices, and everything from oil to gold to iron ore flagged in the spring of 2012. Anxiety about Europes debt crisis increased at the beginning of the period as Greek coalition efforts initially failed amid a populist backlash, the Dutch cabinet resigned in the wake of a contentious austerity deal, and bond yields in Spain and Italy continued to rise. Further unnerving investors, French voters elected Socialist Party candidate Francois Hollande to the presidency at the start of a global election cycle that could undergo leadership changes in countries representing half of the worlds economy by the end of 2012. Many analysts revised corporate earnings expectations downward given the increasingly uncertain economic and political environment. Faced with such challenges, central banks responded decisively during the six months under review. The U.S. Federal Reserve Board (Fed) extended its Operation Twist bond-buying program in June, the European Central Bank and China cut interest rates, and the Bank of England expanded quantitative easing. Perhaps most encouragingly, European officials addressed market concerns about the toxic link between banks and sovereign bonds by 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The Funds benchmark is currently weighted 50 % for the MSCI AC World Index and 50 % for the Barclays Multiverse Index and is rebalanced monthly. For the six months ended 9/30/12, the MSCI AC World Index had a +1.23 % total return and the Barclays Multiverse Index had a +4.01 % total return. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 4 | Semiannual Report increasing the flexibility of the European Stability Mechanism, mapping out a regional banking union and vowing to do whatever it takes to preserve the euro. The U.S. Fed also stepped up its policy response in the third quarter, announcing a third round of quantitative easing (this time unlimited and open-ended). Additionally, the Peoples Bank of China pumped money into its banking system. Even the Bank of Japan, which has been buying its own treasury bonds for over a decade, enhanced its intervention, scrapping the 0.1% yield floor and permitting the purchase of government debt at negative yields. Economic indicators remained generally weak throughout the period, though U.S. data offered some relief, with notable improvements in housing and labor markets offsetting a decline in production growth. Commodities recovered early losses to finish virtually unchanged, while the euro lost ground against the U.S. dollar and the yen. Investment Strategy We search for undervalued or out-of-favor debt and equity securities and for equity securities offering current income. When searching for equity securities, we use a bottom-up, value-oriented, long-term approach, focusing on the market price of a security relative to our evaluation of the companys long-term earnings, asset value and cash flow potential, as reflected by various metrics, including the companys price/earnings ratio, price/cash flow ratio, price/book value and discounted cash flow. Because this is a global fund, we analyze global economic trends to identify global macro trends (for example, regions with strong economic growth), and evaluate market inefficiencies to identify investment opportunities stemming from market mispricings. When searching for debt securities, we perform an independent analysis of the securities being considered for the Funds portfolio, rather than relying principally on their ratings assigned by rating agencies. Among factors we consider are a companys experience and managerial strength; responsiveness to changes in interest rates and business conditions; debt maturity schedules and borrowing requirements; a companys changing financial condition and market recognition of the change; and a securitys relative value based on such factors as anticipated cash flow, interest or dividend coverage, asset coverage, and earnings prospects. With respect to sovereign debt securities, we consider market, political and economic conditions, and evaluate interest and currency exchange rate changes and credit risks. We may regularly enter into currency-related transactions involving certain derivative instruments, including currency and cross currency forwards, and currency and currency index future contracts, to provide a hedge against risks associated with other securities held in the Fund or to implement a currency investment strategy. Semiannual Report | 5 Managers Discussion During the six months under review, the Funds equity position outperformed the equity benchmark, and the Funds fixed income component outperformed the fixed income benchmark, in our view affirming the benefit of a dynamic portfolio in times of market turmoil. The Funds equity and fixed income man- agement teams met regularly to determine an allocation mix that reflected where the teams found what they considered the most attractive opportunities. Based on our recent analysis and given the increasingly attractive yield profile and sustained low valuations of global equities, we kept the Funds asset allo- cation target unchanged at approximately 65% equities and 35% fixed income. Equity Our stock selection drove excess returns and we believe highlighted the value of Templetons actively managed, bottom-up investment approach. The Funds income mandate for stocks also proved beneficial, as high yielding stocks outperformed the market during a period when investor sentiment remained cautious and the long-term U.S. Treasury yield hit a historical low. Defensive sectors led market performance in this environment, although as the period progressed and global policymakers redoubled stimulus efforts, the sectors with the greatest degree of interest rate and economic growth sensitivity outperformed. Fund outperformance was primarily attributable to the Funds consumer discretionary, information technology and industrials stocks. 2 In the predomi- nantly risk-averse market, the Funds detractive above-benchmark exposures to these traditionally cyclical sectors were outweighed by the outperformance of stock holdings within each sector. Consumer discretionary stocks were particularly beneficial, driven by automotive, media, retailing and apparel companies. U.S. cable provider Comcast produced a double-digit return and reported strong earnings as the number of phone and Internet customers grew and video customer losses abated. Having completed major technology- focused infrastructure investments over the past several years, Comcast continued to gain market share and generate what we viewed as tremendous free cash flow, which could be used to raise dividend payments and buy back stock because its investment demands are low. In addition, do-it-yourself U.S. retailer Home Depot was rewarded by investors for enhanced profitabil- ity from operational improvements. Optimism about a possible U.S. housing resurgence also helped Home Depot. 2. The consumer discretionary sector comprises automobiles; distributors; hotels, restaurants and leisure; household durables; media; multiline retail; specialty retail; and textiles, apparel and luxury goods in the SOI. The industrials sec- tor comprises air freight and logistics, electrical equipment, industrial conglomerates, machinery, professional services and trading companies and distributors in the SOI. The information technology sector comprises communications equip- ment, computers and peripherals, IT services, semiconductors and semiconductor equipment and software in the SOI. 6 | Semiannual Report Economic uncertainty also affected information technology stocks in recent quarters, most notably in the hardware space, where PC demand has been weak as businesses retrenched and consumers gravitated toward new tablet and smartphone devices. However, the Fund successfully navigated these challenges during the review period, benefiting from modest allocations in the weak hardware and semiconductor industries, and an overweighted position in the more resilient software industry. Accenture and Sage Group 3 benefited from the deployment of new software and systems by global, cash-rich companies that faced the question of how to drive growth and productivity in their businesses. Economic uncertainty and the slowdown in manufacturing and gross domestic product growth in most regions of the world affected decision making. Corporations were reluctant to invest in new capacity, and investors shunned industrial companies. Investor concerns about near-term headwinds caused them to sell shares of industrial firms with diversified, disciplined global businesses exposed to areas where under-investment could eventually drive a profitable growth cycle. Although the sector weighed on benchmark performance, our stock positions contributed to relative results. Hong Kong-based infrastructure conglomerate Hutchison Whampoa beat profit estimates due to strong results in its European telecommunications, U.K. utilities and Chinese retail businesses. Japanese trading firm Itochu delivered solid results from non-resource businesses that offset weakness in its iron-ore business. In general, metals and mining firms were volatile as commodity prices fell due to concerns about Chinas demand slowdown, and then rebounded rapidly following news of monetary stimulus. Our underweighted allocation to the poorly performing industry supported relative performance. Not surprisingly, defensive consumer staples stocks remained popular with cautious investors. 4 We found the sector somewhat troublesome. We underweighted food and personal product manufacturers trading at peak valuations as a result of investors perceiving them as both defensive and pro-cyclical emerging market plays. On the other hand, food retailers, which appeared cheap, struggled to redefine their model amid increased fragmentation and the dual threat and opportunity of online retailing. Consequently, our sector underweighting and stock selection hurt performance. However, among defensive sectors, we found what we considered to be better opportunities in telecommunication services, where valuations did not reflect to us the relative lack of inelasticity of mobile service, the growing demands of data, and emerging market underpenetration, which sustained high free cash flow generation and facilitated high single-digit dividend yields in many cases. 5 Global mobile 3. No longer held at period-end. 4. The consumer staples sector comprises food and staples retailing and household products in the SOI. 5. The telecommunication services sector comprises diversified telecommunication services and wireless telecommunication services in the SOI. Semiannual Report | 7 player Vodafone Group and incumbent Singapore Telecommunications, with business in Thailand, India and throughout Asia, represented two companies that contributed to Fund returns. Defensive and cyclical characteristics influenced regional allocations as well. To us, Europe continued to offer dynamic opportunities, given the attractive valuations and diversified revenue streams of regional companies. In the past three decades, European stocks rarely were cheaper than their U.S. counterparts. Although concerns about the regions economic growth, fiscal burden and political cohesion continued to pressure stocks, most large European companies conduct business all over the world, relying marginally on domestic demand. The majority of corporate earnings in the European Monetary Union came from outside of Europe. Despite this reality, sentiment seemed to drive returns. Thus, policy progress in the region could considerably support European stocks with heavily depressed valuations, and fundamentals could drive longer term value creation. Asia felt the brunt of Chinas slowing growth, which investors interpreted as the end of an era rather than a normalization to sustainable longer term growth. Price-to-forward earnings ratios of Asian equities relative to their global counterparts stood at a seven-year low at the end of the period, revealing some interesting possibilities that we continued to explore. Economic resilience in the U.S. left it looking expensive to us relative to other regions; therefore we were underweighted and selectively sought to identify value. It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the six months ended September 30, 2012, the U.S. dollar rose in value relative to many currencies in which the Funds investments were traded. As a result, performance of the Funds equity portion was negatively affected by the portfolios investment primarily in securities with non-U.S. currency exposure. Ultimately, our top-down allocations resulted from our value findings at the stock level. We do not position the Fund for a particular economic event or political outcome, and the portfolio is constructed entirely from our bottom-up, fundamental research. As Sir John Templeton once explained, I never ask if the market is going to go up or down, because I dont know, and besides it doesnt matter. I search nation after nation for stocks, asking Where is the one that is the lowest priced in relation to what I believe its worth? The abrupt 8 | Semiannual Report rally at period-end in some of the markets most distressed stocks suggested to us that significant opportunities existed to identify stocks that are low priced in relation to what they are worth over a normalized, long-term horizon. Of course, significant headwinds remained given slow growth and excess leverage among developed world governments. Nonetheless, recent policy breakthroughs indicated reasons for optimism, in our view, so that interim volatility created compelling long-term opportunities for disciplined value investors. This is especially so considering many businesses have developed powerful global franchises while maintaining strong fiscal positions. Consequently, we believe the mandate of this Fund, its focus on dividend-paying stocks, and its ability to allocate capital between equity and fixed income based on valuations or volatility can benefit shareholders over the long term. Fixed Income During the period under review, we maintained the Funds defensive duration posture as policymakers in the G-3 (U.S., eurozone and Japan), the U.K. and Switzerland continued to pursue historically accommodative monetary policies. With interest rates in the U.S. and Japan at historically low levels, central banks supplying significant liquidity to the financial sector and fiscal deficits that drove record funding needs, we saw what we viewed as limited value in those government bond markets. Relative to the Funds fixed income benchmark, the Barclays Multiverse Index, select duration exposures in Latin America and Asia contributed while European interest rate strategies detracted. The Fund maintained little duration exposure in emerging markets, except in a select few countries where rates were already quite high. The Funds diversified currency exposures detracted from performance relative to the fixed income benchmark during the period. As part of its investment strategy, the Fund used currency forward contracts to limit or add exposure to various currencies. The U.S. dollar declined 0.39% against the currencies of major U.S. trading partners as several world economies grew at faster paces than did the U.S. 6 Dollar strength was particularly pronounced in the middle of the period as market risk aversion peaked, leading several emerging market currencies to depreciate against the U.S. dollar. As risk aversion subsided toward the end of the period, several Latin American currencies regained some of their earlier losses. Nonetheless, currency exposures in the region detracted from performance overall. For the period, the Brazilian real depreciated 10.08% and the Mexican peso depreciated 0.36%, while the Chilean peso appreciated 2.87% against the U.S. dollar. 7 6. Source: Federal Reserve H.10 Report. 7. Source: IDC/Exshare. Semiannual Report | 9 Currency strategies in Asia also weighed on performance. The Funds large net-negative position in the Japanese yen, achieved through the use of currency forward contracts, detracted from performance as the yen appreciated 5.78% against the U.S. dollar during the period. 7 Positioning in Asian currencies other than the yen somewhat dampened this effect. Our net-negative position in the euro was the largest contributor to relative and absolute performance as the monetary unions currency weakened 3.39% against the U.S. dollar during the period, while currency positions in peripheral Europe hurt performance. 7 In addition to purchasing global government bonds, the Fund also invested in the credit sector. As an asset class, such investments may compensate for greater credit risk by offering higher yields relative to U.S. Treasury and European benchmark bonds. Relative to the Barclays Multiverse Index, the Funds overall credit positioning during the period contributed to performance. Specifically, the Funds overweighted allocation to high yield corporate bonds was the largest contributor as risk aversion subsided during the period, leading spreads to narrow between yields on subinvestment-grade corporate credits and assets often considered safer, such as U.S. Treasuries. 10 | Semiannual Report Thank you for your continued participation in Templeton Global Balanced Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of September 30, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources consid- ered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you under- stand our investment management philosophy. Semiannual Report | 11 Performance Summary as of 9/30/12 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. 12 | Semiannual Report Performance Summary (continued) Performance 1 Cumulative total retur n excludes sales charges. Aggregate a n d average a nn ual total retur n s a n d value of $10,000 i n vest- me n t i n clude curre n t maximum sales charges. Class A: 5.75% maximum i n itial sales charge; Class A1: 4.25% maximum i n itial sales charge; Class C/C1: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Semiannual Report | 13 Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tractually agreed to waive or assume certai n expe n ses so that commo n expe n ses (excludi n g Rule 12b-1 fees a n d acquired fu n d fees a n d expe n ses) for each class of the Fu n d do n ot exceed 0.95% (other tha n certai n n o n routi n e expe n ses) u n til 7/31/13. 14 | Semiannual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing including currency fluctuations, economic instability and political developments; investments in emerging markets involve heightened risks related to the same factors. To the extent the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. Current political uncertainty surrounding the European Union (EU) and its membership may increase market volatility. The financial instability of some countries in the EU, including Greece, Italy and Spain, together with the risk of that impacting other more stable countries may increase the economic risk of investing in companies in Europe. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as the prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The risks associated with higher yielding, lower rated debt securities include higher risk of default and loss of principal. The Funds investment in derivative securities, such as swaps, financial futures and option contracts, and use of foreign currency techniques involve special risks as such may not achieve the anticipated benefits and/or may result in losses to the Fund. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class A: The Fund began offering a new Class A share on 9/27/11. Beginning 7/1/11, the Funds existing Class A shares (renamed Class A1 on 9/27/11) were available to new investors with a maximum initial sales charge of 5.75
